Citation Nr: 0410158	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-16 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease.

2.  Entitlement to service connection for Crohn's disease.

3.  Entitlement to a disability rating in excess of 50 percent for 
chronic allergic rhinitis, nasal polyps, and loss of sense of 
smell.

4.  Entitlement to an original disability rating in excess of 30 
percent for bronchial asthma.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to October 
1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for bronchial 
asthma, gastroesophageal reflux disease, and Crohn's disease, and 
continued a 50 percent disability rating for chronic allergic 
rhinitis, nasal polyps, and loss of sense of smell.

In a September 2002 decision, a decision review officer (DRO) 
granted service connection for asthma and assigned a 10 percent 
disability rating from April 23, 2001.  Later that month the 
veteran expressed disagreement with that rating.  In a May 2003 
decision, the DRO increased the disability rating to 30 percent, 
effective January 23, 2003.  The veteran's representative 
expressed disagreement with the effective date of the grant, 
contending that the proper effective date was January 13, 2003.  
In a July 2003 decision, the DRO awarded an effective date of 
January 13, 2002 for the 30 percent rating.  Since the veteran has 
been awarded the effective date claimed by his representative, the 
July 2003 decision provided a full grant of the benefit sought 
with regard to that issue.  Since the veteran is presumed to be 
seeking the highest possible rating available under the rating 
schedule for bronchial asthma, the appeal as to the evaluation of 
that disability continues.  AB v. Brown, 6 Vet. App. 35 (1993).  

The veteran testified at a video hearing before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of record.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran's gastroesophageal reflux disease is due to his 
chronic and recurring sinusitis.

2.  The veteran's chronic rhinitis, nasal polyps, and loss of 
sense of smell present an exceptional or unusual disability 
picture due to marked interference with employment that renders 
impractical the application of the regular schedular standards and 
warrants referral for extraschedular consideration by designated 
authority. 


CONCLUSIONS OF LAW

1.  Gastroesophageal reflux disease is proximately due to or the 
result of the veteran's service-connected sinus disabilities.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).

2.  Referral under the extra-schedular provisions is warranted for 
the service-connected chronic allergic. Rhinitis, nasal polyps, 
and loss of sense of smell.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.321(b)(1) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 
114 Stat. 2096 (2000), and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).

The Court of Appeals for Veterans Claims has concluded that the 
VCAA is not applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision with regard to 
the claim decided in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating his claim.

Legal Analysis


I.  Entitlement to service connection for gastroesophageal reflux 
disease

The veteran asserts that he has gastroesophageal reflux disease 
due to the effects of, and treatment for, his service-connected 
sinus disabilities.

Establishing direct service connection for a disability requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted or an 
injury sustained during service.  38 U.S.C.A. § 1131; Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303.

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) (2003).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) (discussing 38 C.F.R. § 3.310(a).

When aggravation of a non-service-connected condition is the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  Thus, a 
claim for VA benefits will be granted unless a preponderance of 
the evidence of record weighs against it.  38 U.S.C.A. § 5107(b) 
(2003).

The veteran has submitted statements from two doctors linking his 
gastroesophageal reflux disease with his service-connected sinus 
disabilities.  In an October 2003 statement, R. Carrau, M.D., 
F.A.C.S., opined that the veteran's "GERD is exacerbated by the 
post nasal drippage secondary to chronic sinusitis."  Also in 
October 2003, K. Gosai, M.D., stated that the veteran has had 
ongoing chronic postnasal drip with recurring bacterial sinusitis 
and rhinitis.  He diagnosed "[gastroesophageal] reflux disease and 
Barrett's Esophagus which is proven with biopsy and upper 
endoscopy, with chronic esophagitis secondary to chronic sinusitis 
and post nasal drainage."  Dr. Gosai opined, "with a reasonable 
decree [sic] of medical certainty" that the veteran's 
gastrointestinal disabilities were related to chronic and 
recurring sinusitis.

The veteran was afforded a VA nose, sinus, larynx, and pharynx 
examination in August 2002.  The examiner noted that the veteran 
has problems with nasal polyps, recurrent sinus infections, 
asthma, and bronchitis, as well as aspirin sensitivity.  She 
concluded that the acid reflux disease was more likely than not 
related to constant postnasal drainage from the polypoid and sinus 
disease.  She recommended that the veteran be examined by a 
gastroenterologist and pulmonologist for determination of extent 
of disability from the asthma, bronchitis, acid reflux, and 
Crohn's disease.  She was unable to give an opinion as to whether 
the Crohn's disease was related to the allergic rhinosinusitis and 
nasal polyposis.

The veteran was afforded a VA esophagus and hiatal hernia 
examination in August 2002.  The examination was conducted by K. 
Cummins and J. Ahmad, MD.  Cummins indicated that the claims 
folder was reviewed prior to the examination.  Dr. Ahmad stated 
that he was not aware of a relationship between either chronic 
allergies or nasal polyposis with either gastroesophageal reflux 
disease or Barrett's esophagus and/or Crohn's disease.  He further 
opined that it was his opinion that it was not likely that either 
antibiotic use or steroid use directly led to diagnosis of 
Barrett's or reflux.

In his September 2002 Form 9, and at his October 2003 hearing, the 
veteran stated that he did not believe he received an adequate 
examination for his gastrointestinal disabilities.  He stated that 
initially the examiner stated his conclusion to the physician's 
assistant without talking to or examining him.  The veteran stated 
that he asked the physician's assistant to speak with the doctor, 
and when he came in, he belittled the veteran's service-connected 
sinus disabilities.

The Board finds that it is at least as likely as not that the 
veteran's current gastroesophageal reflux disease is related to 
his service-connected sinus disabilities.  The veteran's private 
doctors and Dr. Toh, a VA doctor, have determined that the 
veteran's acid reflux disease is related to his sinus 
disabilities.  Although a VA physician provided a negative 
opinion, the opinions in favor of the claim are at least as 
probative as the negative opinion.  Therefore, resolving 
reasonable doubt in favor of the veteran, the Board finds that his 
gastroesophageal reflux disease is the result of his service-
connected sinus disabilities.

Accordingly, the Board finds that the criteria for entitlement to 
service connection are met, and service connection for 
gastroesophageal reflux disease, as secondary to service-connected 
sinus disabilities is granted. 


II.  Entitlement to a disability rating in excess of 50 percent 
for chronic allergic rhinitis, nasal polyps, and loss of sense of 
smell

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity, with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular evaluations 
are found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the criteria 
set forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Board has no authority to grant an extra-schedular rating in 
the first instance, but it has the authority to consider whether 
an RO's determination with respect to that issue was proper.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extraschedular rating is required); VAOPGCPREC 6-96; see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (The Board may 
affirm an RO conclusion that a claim does not meet the criteria 
for submission pursuant to 38 C.F.R. § 3.321(b)(1)).  In the 
present case, the RO found that referral for extra-schedular 
consideration was not warranted in this case, explaining, in its 
January 2002 SOC, that extraschedular consideration was not 
warranted because the medical evidence did not show that the 
veteran was entitled to a higher evaluation.

The veteran has submitted competent evidence suggesting that his 
service-connected sinus disabilities produce a marked interference 
with employment.  In particular, he has submitted his testimony, 
and statements from the postmaster and assistant postmaster of the 
post office where he works.  

In a June 2003 statement, D. G., postmaster of the California Post 
Office, stated that during the first half of the pay year 2003, 
the veteran used 37.5 hours of sick leave and 77 hours of annual 
leave in lieu of sick leave.  In an October 2003 statement, D. K., 
assistant postmaster at the California Post Office, stated that 
during the first ten months of the pay year 2003, the veteran has 
used 82 hours of sick leave and 113.75 hours of annual leave in 
lieu of sick leave.  Both D. G. and D. K. described the veteran as 
a reliable and conscientious employee who has worked on many 
occasions when it was clear that he was very ill.  They also 
stated that the veteran has medical documentation on file with the 
United States Postal Service that indicates he has multiple 
serious chronic illnesses that will cause him to miss work.

At the veteran's hearing, he estimated that his sinus disabilities 
cause him to take 12 to 15 hours a week as vacation or sick leave.  

Thus, it is the Board's opinion that this case presents an 
exceptional or unusual disability picture due to marked 
interference with employment that renders impractical the 
application of the regular schedular standards and warrants 
referral for extra-schedular consideration by designated 
authority. 


ORDER

Service connection for gastroesophageal reflux disease, as 
secondary to service-connected sinus disabilities, is granted.

Referral for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) for the veteran's chronic allergic rhinitis, nasal 
polyps, and loss of sense of smell is granted.


REMAND

The VCAA requires VA to advise claimants of the evidence needed to 
substantiate their claims, of what evidence they are responsible 
for obtaining and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  VA has elaborated on these 
obligations by adopting a regulation providing that it will tell 
claimants to supply relevant evidence in their possession.  38 
C.F.R. § 3.159(b) (2003).  

The Court has held that the notice requirements of the VCAA are 
not met unless VA can point to a specific document in the claims 
folder.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not yet received this notice.

Although the Board attempted to cure the notice defect via a 
discussion at the veteran's hearing, some case law suggests that 
the veteran would be entitled to RO adjudication of his claim 
after such notice.  See 38 U.S.C.A. § 5103(a); DAV v. Secretary, 
327 F.3d 1339 (Fed. Cir. 2003).

Moreover, having found that the 50 percent schedular rating in 
effect for chronic allergic rhinitis, nasal polyps, and loss of 
smell is inadequate, and pursuant to the mandate of § 3.321(b)(1), 
the Board now needs to return this case to the RO for referral to 
the Under Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of the veteran's claim on an 
extra-schedular basis.

Accordingly, this case is returned to the RO for the following 
action: 

1.  The RO should send the veteran and his representative a VCAA 
notice letter consistent with the requirements of 38 U.S.C.A. § 
5103(a), and 38 C.F.R. § 3.159(b).  The RO should take the 
necessary steps to obtain relevant records identified by the 
veteran in response to the VCAA notice.

2.  The RO should submit this case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of the veteran's claim for a disability rating in 
excess of 50 percent for chronic allergic rhinitis, nasal polyps, 
and loss of sense of smell on an extra-schedular basis. 

The case should then be returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



